Citation Nr: 0938043	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for colon cancer 
claimed as the result of chemical exposure.

2.  Entitlement to service connection for chronic irritable 
bowel syndrome, claimed as secondary to colon cancer.

3.  Entitlement to service connection for a chronic hernia 
disorder to include a ventral hernia, claimed as secondary to 
colon cancer.

4.  Entitlement to service connection for chronic erectile 
dysfunction.

5.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression, claimed as 
secondary to colon cancer.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1955 to June 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Hartford, Connecticut, Regional Office (RO) which denied 
service connection for a chronic acquired eye disorder, colon 
cancer, chronic irritable bowel syndrome, a chronic hernia 
disorder, chronic erectile dysfunction, and a chronic 
acquired psychiatric disorder to include depression. 

In July 2008, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing has been associated with the file.  

In November 2008 the Board denied the Veteran's claim of 
entitlement to service connection for an acquired eye 
disorder and remanded the remaining issues for additional 
development of the record.

The Board observes that, in its November 2008 decision, the 
issues pertaining to service connection for irritable bowel 
syndrome, hernia, and an acquired psychiatric disorder were 
noted to be claimed as the result of chemical exposure.  
However, at the Veteran's July 2008 hearing, he and his wife 
specifically clarified that the Veteran sought service 
connection for irritable bowel syndrome, hernia, and acquired 
psychiatric disorder as secondary to his colon cancer.  
Accordingly, the issues have been clarified and characterized 
as stated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for irritable bowel 
syndrome, hernia, and an acquired psychiatric disorder as 
secondary to colon cancer.  Service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  The Veteran has not been informed 
of the evidence and information necessary to support his 
claims for service connection on a secondary basis.

In its November 2008 remand, the Board directed that the 
Veteran be contacted and asked to identify sources of 
treatment for his claimed disabilities.  He was contacted in 
January 2009, and responded in February 2009 with five VA 
forms 21-4142, Authorization and Consent to Release 
Information to the  Department of Veterans Affairs.  These 
authorization forms were accompanied by some copies of 
private treatment records.  It is not entirely clear whether 
there are additional pertinent records held by the identified 
providers.  The AOJ failed to request treatment records from 
the five providers identified.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
In light of the deficiency in the AOJ's development of this 
appeal, the Board concludes that remand is in order for 
corrective action.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue corrective notice informing the 
Veteran of the evidence and information 
necessary to substantiate a claim of 
entitlement to service connection on a 
secondary basis, pursuant to 38 C.F.R. § 
3.310.

2.  Contact the providers identified in 
the releases submitted by the Veteran in 
February 2009.  Request that the 
identified providers forward copies of 
all available relevant clinical 
documentation for incorporation into the 
claims file.  All attempts to obtain the 
requested records should be fully 
documented in the claims file.

3.  If additional relevant records are 
obtained, the claims file should be 
returned to the May 2009 VA examiner for 
review of the newly obtained records and 
an addendum.  The addendum should 
specifically state that such a review was 
conducted.  The examiner should advance 
an opinion addressing the following 
questions:

a. Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the Veteran's colon 
cancer originated during active 
service; is etiologically-related to 
the Veteran's claimed in-service 
chemical exposure; or is in any 
other way causally related to active 
service.

b. Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
irritable bowel syndrome originated 
during active service; is 
etiologically-related to the 
Veteran's claimed in-service 
chemical exposure; or is in any 
other way causally related to active 
service or to  his colon cancer.

c. Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hernia disorder originated during 
active service; is etiologically-
related to the Veteran's claimed in-
service chemical exposure; or is in 
any other way causally related to 
active service or to his colon 
cancer.

d. Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
erectile dysfunction originated 
during active service; is 
etiologically-related to the 
Veteran's claimed in-service 
chemical exposure; or is in any 
other way causally related to active 
service or to his colon cancer.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

4.  Then readjudicate the Veteran's 
claims with express consideration of 38 
U.S.C.A.§ 1116 (West 2002) and 38 C.F.R. 
§§ 3.307, 3.309 (2009).  If the benefits 
sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



